Citation Nr: 9911092	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $4,841.18 plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to May 
1982.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained.

2.  The veteran obtained a VA guaranteed home loan in June 
1984 secured by property that he purchased in California.  

3.  There was default in the veteran's VA guaranteed loan 
necessitating a foreclosure of the subject property used as 
security for the loan resulting in the creation of the 
veteran's loan guaranty indebtedness in the amount of 
$4,841.18.

4.  The foreclosure was conducted in accordance with the laws 
and regulations of the VA and the laws of the State of 
California.  Notice of the pending foreclosure was sent to 
the veteran's last address of record.

5.  The VA was without fault in the creation of the 
indebtedness. 

6.  The veteran was not without fault in the creation of the 
indebtedness.

7.  Failure to make repay the remaining indebtedness would 
result in unfair gain to the veteran.

8.  Collection of the indebtedness would not defeat the 
purpose for which benefits were intended.

9.  The evidence does not show that the veteran changed his 
position to his detriment in reliance on the VA benefit that 
he received.

10.  Repayment of the loan guaranty indebtedness would not 
result in undue hardship on the veteran and repayment of the 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a loss of the property after default which 
constituted the security for the veteran's home loan 
guaranteed by the VA.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(a) (1998). 

2.  Recovery of the loan guaranty indebtedness, in the amount 
of $4,841.18, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that in June 1984 the veteran and his spouse 
purchased a home for $83,950.00 plus $401.00 settlement 
charges using a 14 percent VA guaranteed home loan in the 
amount of $84,350.00.  At the time of closing of the loan the 
veteran executed a certification on the reverse of a Report 
of Home Loan Processed on Automatic Basis, VA Form 26-1820.  
In that document, the veteran certified he would be legally 
obligated to make the mortgage payments called for by his 
mortgage loan contract.  He also acknowledged that he was 
aware that he was liable to repay any guaranty claim that the 
VA might be required to pay his lender on account of default 
in his loan payments and that the amount of any such claim 
payment would be a debt owed by him to the Federal 
Government.  In the certification he further acknowledged 
that if he moved from the area in which he was purchasing the 
home and was unable to sell the home with the purchaser 
obtaining new financing to pay off his loan, he might 
continue to be liable to the holder of the mortgage and the 
VA.

A Notice of Default, VA Form 26-6850 shows that the first 
uncured default was June 1, 1987.  The holder of the mortgage 
was Metmor Financial, Inc. and the outstanding loan balance 
at that time was $83,709.10.  It was reported that several 
attempts to contact the veteran were made through letters and 
telephone and that he had not responded.  A Notice of 
Intention to Foreclose dated in October 1987 shows that in 
July 1987 the veteran was living in the house and that in 
September 1987 the property was vacant and in good condition.  
It was reported that numerous attempts to contact the veteran 
had been ignored.

In May 1988 a Notice of Default and Election to Sell Under 
Deed of Trust was filed in the Office of the County Recorder, 
Kern County, California.  Appraisal of the property in 
September 1988 resulted in a valuation of $72,000.00.  An 
October 1988 notice from the VA to the veteran mailed to his 
last known address was returned by the Postal Service because 
the forwarding time had expired.  A Notice of Trustee's Sale 
dated in October 1988 shows the unpaid balance of the 
obligation secured by the property plus costs, expenses and 
advances at the time of initial publication of the Notice of 
Sale was $105, 484.79.  The property was sold at a trustee's 
sale in October 1988.  The record shows that the VA paid 
Metmor Financial, Inc. $24,341.18 on the loan guaranty claim.  

The veteran initiated a claim for waiver of his loan guaranty 
indebtedness by sending a letter to a United States Senator 
in March 1994.  In support of that claim he submitted copies 
of several letters.  A March 1986 letter from Metmor 
Financial Inc. to the veteran confirmed receipt of his 
application to refinance his mortgage.  A letter dated in 
August 1986 advised him of the terms of his refinancing which 
would be available until September 1986.  An October 1986 
letter advised him that the commitment was extended until 
late October.  In November 1986 he was advised that his 
application had been canceled because of his lack of follow-
up action.

In March 1987 the veteran received a letter from another 
mortgage company advising him of the availability of lower 
interest rates which could reduce his mortgage payments if he 
refinanced.  In April 1987 that company advised him that his 
application had been denied because he had delinquent credit 
obligations.  In April 1987 the veteran sent a letter to 
Metmor Financial Inc. in which he indicated that he had 
applied for refinancing and "for some reason" did not 
qualify.  He related that he had recently applied to another 
mortgage company and did not qualify because of delinquent 
credit obligations.  He stated that he had asked for relief 
from his loan interest on several other occasions, only to be 
turned down.  In May 1987 the veteran wrote to Metmor 
Financial Inc. to report that he was putting his house up for 
sale because he was overburdened by the mortgage.  A copy of 
a letter from Metmor Financial Inc. to the veteran dated in 
September 1987 shows that the company requested information 
concerning occupancy of the veteran's home which was, at that 
time, vacant.  In response the veteran reported that the 
house had been vacant since August 1987 because he could not 
get a job or make payments, that he had no intention of 
reoccupying the house and that he had tried to refinance, 
sell or rent the property since August 1986.  He also 
submitted a copy of a letter from a law firm dated in June 
1992 pertaining to a class action against Metmor Financial 
Inc. with regard to servicing of escrow accounts.

In his letter dated in March 1994 the veteran stated that he 
probably would not have gone into foreclosure had his 
mortgage not been at 14 percent.  He stated that he tried to 
refinance three times, but was turned away because of late 
payments.  He also reported that he tried to sell the house, 
but because of a deep recession in the area he could not.  

In an undated letter apparently written in April or May 1994 
the veteran reported that he had tried to refinance his 
mortgage to reduce the interest rate on three occasions.  He 
stated that his application was denied by Metmor Financial 
Inc. in October 1986 and by another mortgage company in March 
1987 because he had been late or had too much debt.  He 
stated that the house was appraised at $92,000.00 when he 
tried to sell it, but the real estate market was slow.  He 
indicated that he felt that it was unfair for the builder to 
buy his house for $70,000.00 and resell it for another 
profit.  He stated that he did not want to loose his home, 
but no one would work with him.

The veteran testified at a hearing before a hearing officer 
at the RO in January 1995.  He stated that his initial 
payment on the house was $999.00 per month and it went up to 
$1,392.00 which was impossible for him to pay.  His wife lost 
her job and when the payments went up he could no longer 
afford to meet the payments on his income alone.  He related 
that he notified the lender that he was leaving the house and 
since 1987 he stated that he received no further notices from 
the VA or the lender until he was contacted by a collection 
agency in May 1994.  

In a Financial Status Report VA Form 4-5655 dated in January 
1995 the veteran reported that his monthly income after taxes 
was $2,950.00 and his monthly expenses were $3,027.00.  Of 
that amount $592.00 was for payment of installment debts.  

In March 1995 the Committee determined that there was no 
indication of fraud, misrepresentation or bad faith.  It 
further determined that the veteran's fault in breaching his 
contractual obligation was mitigated by his curtailment of 
income and his efforts to sell the house or obtain 
refinancing.  The Committee granted a partial waiver of 
$18,000.00, but concluded that the veteran could afford to 
repay the balance of the indebtedness.  The balance of the 
veteran's debt, including interest, was reported to be 
$10,754.34 in April 1995.

The veteran testified at a hearing before a member of the 
Board at the RO in New York, New York in September 1998.  He 
asserted that from 1987 to 1994 he was not contacted by 
anyone from the VA.  He stated that he did not attempt to 
live in his house without paying.  He related that he let 
Metmor Financial Inc. know where he was.  He stated that he 
could not afford to repay the loan guaranty indebtedness.  

In a Financial Status Report VA Form 4-5655 dated in 
September 1998 the veteran reported that his monthly income 
after taxes was $3,300.00 and his monthly expenses were 
$3,490.00.  Of that amount more than $500.00 was for payment 
of installment debts.

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from a veteran where both of the 
following factors are found to exist:  (1) After default 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 38 
U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 1.964(a) (1998).  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1) The fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his/her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302(West 1991); 38 C.F.R. § 1.965(a) 
(1998).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case.  However, the issues of the 
fault of the veteran, balanced by the fault of the VA, unjust 
enrichment, and undue financial hardship, are more 
significant to the case before us.  Furthermore, although not 
an explicit element of equity and good conscience, the Board 
also looks to whether the veteran attempted to mitigate the 
indebtedness.

Fault should initially be considered relative to the degree 
of control the veteran had over circumstances leading to the 
foreclosure.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high 
degree of care, with due regard for the debtor's contractual 
responsibilities to the Government.  The veteran has made 
much of his contention that he could not get the interest 
rate reduced.  He implies that he could have saved his house 
from foreclosure if the lender and/or the VA had cooperated 
in reducing his mortgage.  In this regard, the Board notes 
that in the latter part of 1986, while payments on his 
mortgage were still current, Metmor Financial, Inc. offered 
to refinance his loan at 9.5 percent.  That offer was 
canceled only after the veteran failed to pursue it.  He 
tried again to refinance in 1987, but by that time his 
financial condition had deteriorated to the point that he 
could no longer qualify.  

The record shows that the veteran was provided with several 
notices regarding the foreclosure of his mortgage.  The one 
notice that was returned by the Postal Service was not 
required and was apparently mailed after the foreclosure 
sale.  The veteran had ample opportunity to take steps to 
prevent foreclosure.  The fact that he did make an attempt to 
sell the property before default was one of the mitigating 
factors considered by the RO in granting a partial waiver in 
this case.  But the veteran should understand that the 
purpose of the VA home loan program is help veterans purchase 
homes under favorable terms with little or no down payment, 
not to protect them from the vagaries of economic misfortune.  
The Board understands that the veteran lost his job and could 
not sell his home, at least in part, due to a poor economy.  
While the Board sympathizes with his plight, his economic 
problems do not relieve him of his obligation under the 
mortgage contract.  

The Board notes that neither the mortgage company nor the VA 
was responsible, legally or otherwise, for the foreclosure of 
the mortgage or the resulting loss resulting from the sale of 
the property.  In retrospect, the Board believes that it is 
clear that the veteran exhibited a lack of responsibility for 
his obligation to the Government as he vacated the property 
after notifying the mortgage company, and apparently felt 
that that notice relieved him of all further responsibility 
under the contract.  He chose this course of action to the 
detriment of his contractual responsibility to the 
Government.  While he did make some effort to avoid 
foreclosure, he apparently moved from the subject property 
and had no further contact with the note holder or VA for a 
number of years.  Therefore, the Board must find the 
existence of some fault on the part of the veteran in the 
creation of the debt.  Although the VA guaranteed the loan, 
it did not guaranty future property values and should not now 
be placed in a position of guarantying the soundness of the 
veteran's investment.

The record shows that, while the veteran's first uncured 
default occurred in June 1987, he still occupied the property 
until mid August.  Therefore, the veteran lived in the home 
for more than two months without a mortgage payment being 
made.  That constituted some unjust enrichment to him.  

While the veteran's financial status report shows expenses 
slightly exceeding income, a significant part of his expenses 
consists of payments on installment debts at least one of 
which should be paid in full in little more than one year.  
It appears that, with careful budgeting, he should be able to 
devote part of his resources to paying his obligation to the 
VA without undue hardship.  He is expected to accord the VA 
debt the same regard given to any other debt.  

In summary, there was the fault on the part of the veteran in 
the creation of the loan guaranty indebtedness.  The VA has 
absorbed a significant loss in this transaction.  The Board 
has also determined that the veteran was unjustly enriched 
and that there is no showing that he does not now have the 
financial ability to repay the indebtedness remaining after 
the waiver by the RO of a significant portion of the initial 
amount charged.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would not be unfair to recover 
$4,841.18 plus accrued interest, the veteran's loan remaining 
guaranty indebtedness.



ORDER

Waiver of recovery of the veteran's loan guaranty 
indebtedness, in the amount of $4,841.18, plus accrued 
interest, is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

